Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Pagelof17 Page ID#:1

t

AO 91 (Rév. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

EL ED

 
 

TRIC T (GOURT

  

for the CLERK, U.S. DIST!
Central District of California OGL 2? 1 2015
United States of America cent AL roisinicr Tore HES on |
Vv. a
CLIFFORD JOHNSON, Case No.

 

WID4AA

 

Defendant

 

CRIMINAL COMPLAINT
L, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the dates of August 9, 2019 and August 27, 2019, in the counties of Los Angeles and Orange, in the

Central District of California, defendant CLIFFORD JOHNSON violated:

Code Section Offense Description
o

guse, 8 195 1(a) Conspiracy to Interfere with Commerce by
= Robbery and Interference with Commerce

by Robbery

 

Tos

Toei coraplaint is based on these facts:

LODGED

Please § Sh 5 tached affidavit.
ow 5 > »-

Continued on the attached sheet.

(s |

4 ? .
Complainant's signature

Andrew Marquette, Special Agent, FBI

Printed name and title
Sworn to before me and signed in my presence.

platlq CHARLES EF. EICK

Date:
Judge’s signature

 

City and state: Los Angeles, California Hon. Charles F. Eick, U.S. Magistrate Judge

Printed name and title

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page2of17 Page ID #:2

AFFIDAVIT

I, Andrew Marquette, being duly sworn, declare and state as

follows:
I. INTRODUCTION
1. fT am currently employed as a Special Agent (“SA”) for

the Federal Bureau of Investigation (“FBI”) and an investigative
or law enforcement officer of the United States, within the
meaning of Section 2510(7) of Title 18 of the United States
Code. I am empowered by law to conduct investigations of and to
make arrests for federal felony offenses.

2. I have been employed as a SA with the FBI since March
2019. I am presently assigned to the Los Angeles Field Office,
Long Beach Resident Agency, where I was responsible for
investigating violent crimes, threats to life, and other
violations of federal statutes. I received formal training to
become a SA at the FBI Academy in Quantico, Virginia, which
included training on crimes affecting interstate commerce, to
include robberies.

3. I am one of the SAs responsible for investigating
matters referenced in this affidavit. Because of my
participation in this investigation, which includes reviewing
evidence and analyzing reports and statements made by other law
enforcement personnel, I am familiar with the facts and
circumstances of this investigation.

4, Because of my conversations with other law enforcement
personnel, including with FBI SAs experienced with Hobbs Act

robbery investigations and other FBI SAs directly involved in

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page3of17 Page ID#:3

this investigation, I,am familiar with the methods used by
individuals to commit Hobbs Act robberies and techniques to

identify them.
II. PURPOSE OF AFFIDAVIT

5. This affidavit is made in support of a criminal
complaint and arrest warrant against CLIFFORD JOHNSON
(“JOHNSON”), for violations of Title 18, United States Code,
Section 1951 (a), Conspiracy to Commit Interference with Commerce
by Robbery and Interference with Commerce by Robbery.

6. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested complaint and
warrant and does not purport to set forth all of my knowledge of
or investigation into this matter. Unless specifically
~4ndicated otherwise, all conversations and statements described
in this affidavit are related in substance and in part only.

III. SUMMARY OF PROBABLE CAUSE

 

7. Law enforcement has been investigating a series of
armed robberies of pharmacies. As described below, law
enforcement has identified JOHNSON as an individual involved in
two of the more recent armed robberies in the series, namely,
the August 9, 2019 armed robbery in Pico Rivera and the August
27, 2019 armed robbery in Seal Beach.

8. JOHNSON has registered to him and has been seen by law

enforcement driving a grey Ford Mustang with a black racing

2

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page4of17 Page ID#:4

stripe that is consistent with a vehicle that was used in both
the August 9, 2019 and August 27, 2019 armed robberies. For
example, at the August 9, 2019 Pico Rivera robbery, after
exiting the pharmacy, the robbers fled to a dark grey Ford
Mustang with a black racing stripe and left the area. At the
August 27, 2019 Seal Beach robbery, a dark grey Ford with a
racing stripe was used to follow the pharmacy delivery truck,
after the truck and truck driver were taken at gunpoint to
another location away from the pharmacy. Through this
investigation law enforcement has determined that JOHNSON
drives, and has registered to him, a dark grey Ford Mustang with
a black racing stripe. Indeed, during a Mirandized interview of
JOHNSON, JOHNSON acknowledged that the surveillance footage
appeared to depict his dark grey Ford Mustang, but claimed that
he had recently lost a set of keys to his car.

9. Second, law enforcement has identified a phone number
used by JOHNSON. Specifically, JOHNSON had the phone
corresponding to this phone number with him at the time a search
warrant was conducted on him and the dark grey Ford Mustang on
September 25, 2019. In addition, during the search of the
phone, pursuant to the warrant, law enforcement found selfie-
type photographs and an incoming text message in which the
recipient is referred to as “Clifford.” Based on cell tower
dump analysis, this phone was pinging off cell towers in the
area of both the August 9, 2019 Pico Rivera and August 27, 2019

Seal Beach robberies at the times the robberies occurred.

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page5of17 Page ID#:5

10. Third, during a review of the contents of JOHNSON’s
phone, conducted pursuant to a search warrant, law enforcement
found numerous messages, including on August 27, 2019, in which
JOHNSON appears to be selling pharmaceutical drugs, consistent
with what was stolen in that robbery. In addition, in JOHNSON’ s
phone law enforcement found an internet search early on the
morning of August 27, 2019 (the day of the Seal Beach robbery)
in which JOHNSON searches for a location that is in close
proximity to the robbery location. Law enforcement also found
an internet search, although the forensic dump did not include a
date for the search, for “Coslo,” which is the name of the
pharmacy targeted in the August 9, 2019 Pico Rivera robbery,
along with a link that includes the address of the pharmacy.

IV. PROBABLE CAUSE

A. The Robberies Under Investigation

11. The FBI, in conjunction with the Los Angeles County
Sheriff’s Department (“LASD”) and other law enforcement
agencies, is investigating a series of robberies, consisting of
more than thirty-five pharmacy robberies in the Central District
of California, in violation of 18 U.S.C. § 1951(a), by known and
unknown targets who appear to be the same persons/crew. The
robbery series started on or about April 10, 2018 and has
continued through at least late-September 2019. There are also
related burglaries of pharmacies that have been identified going
back to January 2018.

12. The robberies appear linked based on common modus

operandi, including targeting smaller pharmacies, placing

4

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page6of17 Page ID#:6

prescription drugs they took into trash bags and/or trash cans
from the pharmacy, using a black semi-automatic handgun (in each
robbery but one (Huntington Beach)), forcing employees to open
the medication/prescription drug vault/safe, taking the store
employees’ cell phones and discarding them later — preventing
the store employees from immediately calling the police and
using similar getaway vehicles. In addition, they appear to be
linked in some capacity based on telephone analysis.

13. Ten individuals — TERRELL MITCHELL (“T. MITCHELL”),
DARRELL MITCHELL (“D. MITCHELL”), DEANDRE BONNEY (“BONNEY”),
TYROME LEWIS (“T. LEWIS”), AARON GANNER (‘A. GANNER”), CURTIS
HOUSTON (“HOUSTON”), EUGENE HALCROMB (“HALCROMB” ) , KARON LOFTON
(“LOFTON”), DOMINIQUE THOMPSON (“THOMPSON”) , and DEVON JACKSON
(“JACKSON”) ~- have been charged for their roles in various
robberies. Law enforcement is also investigating additional
suspects connected to the robberies.

14, I have reviewed police reports and police flyers from
two of the more recent robberies - Pico Rivera, California, and
Seal Beach, California, and spoke with FBI SAs Stephen May and
Daniel Clift regarding the investigations, and assisted with the

investigation into the Seal Beach incident.

B. The August 9, 2019 Robbery and August 27, 2019 Robbery

1. Background on the August 9, 2019 Robbery of Coslo
Pharmacy in Pico Rivera

 

 

 

15. On August 9, 2019, Coslo Pharmacy, located at 9301

Telegraph Road, Pico Rivera, California reported an armed

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 7of17 Page ID#:7

robbery to the LASD (“Pico Rivera Robbery”). The same pharmacy
was also robbed by the same suspected crew on oF about September
21, 2018. During this robbery, the suspects ordered the victim
employees to provide “Oxy,” a common street-reference to
Oxycontin. The employees stated they did not have any Oxy in
the pharmacy and the suspects fled the pharmacy with
miscellaneous pill bottles. A witness observed the suspects
exit the pharmacy and run to a beige Ford Mustang. A review of
a surveillance photograph revealed the vehicle was a dark grey

Ford Mustang with a black racing stripe down the middle.

2. August 27, 2019 Delivery Truck Robbery in Seal
Beach

 

16. On August 27, 2019, an adult male employed by Fox
Transportation (“Victim Driver”), was driving a yellow unmarked
box-style delivery truck (“delivery truck”) in Orange County,
California. Fox Transportation serves as a delivery service for
pharmacies throughout Los Angeles and Orange counties. The
Victim Driver was making routine deliveries in Seal Beach,
California. Shortly before 11:00 a.m., the Victim Driver
arrived at the Rite Aid pharmacy located at 12541 Seal Beach
Boulevard, Seal Beach, California, 90740, (the “Seal Beach Rite
Aid”) and parked near the main entrance.

17. After the Victim Driver parked in front of the Seal
Beach Rite Aid, he exited and opened the rear roll up door,
after which he was approached by two men disguised with

bandannas over their faces. One of the men displayed a black

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 8of17 Page ID#:8

handgun and stated, in substance and in part, “Don’t make me use
this forty-five.”

18. The men forced the Victim Driver into the truck and
instructed him to lay on the floorboard. Fearing for his
safety, the Victim Driver complied.

19, The men drove the truck to the Saint Cornelius Church
located at 5500 Bast Wardlow Avenue, Long Beach, California,
90808, where they proceeded to offload several totes containing
prescription drugs into a U-Haul truck. They took the Victim
Driver’s phone, keys, and wallet before leaving him on the
floorboard of his truck and departing the location. While
offloading the truck, the Victim Driver reported that he
observed a third subject.

20. After the subjects departed, the Victim Driver flagged
down a citizen walking past the location and was able to use
their mobile phone to notify the police.

21. Surveillance video from a residence later recovered by
Seal Beach Police Department (“SBPD”) personnel showed the
unmarked delivery truck driving through Long Beach while being
followed by a U-Haul moving truck and a two-door dark grey
Mustang with a black racing stripe.

22, The Victim Driver described all three subjects as
adult African-American males, between 20 to 30 years old.

23. SBPD personnel also recovered surveillance video from
the ARCO Gas Station located at 3100 North Los Coyotes Diagonal,
Long Beach, California, 90815. That gas station was located

between the Seal Beach Rite Aid and the Saint Cornelius Church.

7

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page9of17 Page ID#9

SBPD Detective Jon Ainley played a portion of the footage for
me. At approximately 11:04 a.m., shortly after the robbery .
occurred, I observed the yellow delivery truck pass the gas
station. On the surveillance camera footage, I noticed an
African-American adult male was seated in the front passenger
seat of the delivery truck and it appeared that his right arm
was holding something up to his ear -- likely a mobile
telephone. Detective Ainley also informed me that the Victim
Driver, a Hispanic male, stated during subsequent interviews
with SBPD personnel that he heard at least one of the male
subjects talking on his mobile telephone throughout the drive
from the Seal Beach Rite Aid to the Saint Cornelius Church.

24. Based on my review of police reports and police
flyers, and discussions with law enforcement personnel involved
with both investigations, l believe both robberies are
connected. Notably, both involved the use of a Ford Mustang
with a black racing stripe down the center. .

a. In the August 9, 2019, robbery, the Ford Mustang
was used as the getaway car.

b. In the August 27, 2019, robbery, the robbers took
a delivery truck driver hostage and drove him to another
location. Based on surveillance video obtained by SBPD
Detectives, a Ford Mustang with a black racing stripe followed
the delivery truck.

Cc. Based on my review of the surveillance images and
reports, it appears to be the same Ford Mustang at both

robberies.

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 10o0f17 Page ID #:10

c. Identification of JOHNSON’s Dark Grey Ford Mustang

25. Through surveillance conducted by LASD, LASD
identified a dark grey Ford Mustang that matched the description
of the Ford Mustang used in these two robberies parked in front
of 5720 Lemon Avenue, Long Beach, California. In particular,
the Ford Mustang has the same damage to the back of the car and
a black racing stripe.

26. On August 21, 2019, law enforcement obtained a warrant
for a GPS tracker on the Mustang, and on September 4, 2019,
placed the GPS tracker on the Mustang. Law enforcement also
conducted surveillance several times on the Mustang and each
time during the surveillance identified an individual consistent
with JOHNSON as the driver. Additionally, the Ford Mustang is
registered to JOHNSON.

D. Traffic Stop of JOHNSON and Seizure of Cellphones

27. On September 25, 2019, law enforcement stopped the
Ford Mustang registered to JOHNSON. At the time of the stop,
JOHNSON was identified as the sole occupant in the vehicle.
JOHNSON was in possession of two cellular telephones. Law
enforcement collected two cellular telephones, pursuant to a
search warrant authorizing the collection of the data on the
phones. |

28. Based on an initial review of the data from JOHNSON’s

cell phones, law enforcement determined that the phone numbers

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 11lof17 Page ID#:11

on the two phones correspond to 562-375-8179 (“JOHNSON’S PHONE” )
and 626-478-4925.?

RE. Interview of JOHNSON

2. On September 25, 2019, JOHNSON was arrested on
unrelated warrants issued by hos Angeles County. While in
custody, SA May questioned JOHNSON about his role in the
robberies under investigation. JOHNSON was advised of his
Miranda rights. JOHNSON initially requested an attorney, at
which point the interview terminated. However, JOHNSON then
reinitiated discussion with SA May and waived his Miranda
rights.

3. JOHNSON denied a role in the robberies under
investigation. JOHNSON acknowledged that the Mustang in the
LASD flyers appeared to be his. JOHNSON stated that he recently
lost a set of keys to his car and that someone may have found
the keys and been using his Mustang. JOHNSON also stated that
his phones were frequently kept in his vehicle. JOHNSON

ultimately terminated the interview with SA May.

 

 

1 Law enforcement has reviewed the forensic dump of the
second phone (ending in 4925). Based on the forensic dump, law
enforcement has been unable to determine whether this phone is
an alternative phone of JOHNSON’s or belongs to another member
of the conspiracy. Notably, pursuant to a warrant, law
enforcement obtained cell site records for this phone (ending in
4925) and, based on those records, determined that this phone
was present at several robberies under investigation as part of
this conspiracy.

10

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 12o0f17 Page ID #:12

F. JOHNSON’S PHONE Was Pinging Off Cell Towers Near the
August 9, 2019 Pico Rivera Robbery and the August 27,
2019 Seal Beach Robbery

4, Throughout this investigation, law enforcement has
obtained several search warrants for cell tower information
related to the robberies under investigation. (Most relevant to
this application, 19-MJ-03469 was the tower dump request for
cell towers used during the Pico Rivera Robbery and 1.9-MJ-03712
was the tower dump request for the Seal Beach Robbery).

5. On September 25, 2019 and September 26, 2019, law
enforcement ran the phone numbers for JOHNSON’S PHONE through
the tower dump data productions.

6. Based on the tower dump data, law enforcement
determined that JOHNSON’S PHONE was pinging off a cell tower(s)
near the August 9, 2019 Pico Rivera Robbery, and the August 27,
2019 Seal Beach Robbery at the time of those robberies.

7. Further review of the cell tower data showed that
JOHNSON’S PHONE was in contact with (562) 584-2937 (“x2937”) on
the day of and approximate time period of the Seal Beach
robbery. Based on a further review of cellular tower data, this
additional number, (x2937), was also pinging off a tower at the
August 27, 2019 Seal Beach robbery.

8. Based on my discussions with FBI SAs experienced with
investigations of robberies and criminal conspiracies, I know
that it is common for individuals involved in robbery
conspiracies to use cell phones to coordinate with one another.

Such individuals may call one another to discuss routes, plans

11

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 13 0f17 Page ID #:13

for the sale of the stolen items, or other aspects of the
conspiracy. In my training and experience, individuals who
conduct robberies may rely on co-conspirators to conduct
surveillance, scout the intended robbery target, or drive a
getaway car, among other things. Additionally, evidence and
information gathered from the Seal Beach Delivery Truck robbery
indicates that several individuals were involved and used
cellular telephones to communicate throughout the crime.

G. Search of JOHNSON’S PHONE Indicates JOHNSON’ s

Involvement in the Robberies Under Investigation

9. Pursuant to a state search warrant authorized by the
Honorable John Torribio, Superior Court Judge for Los Angeles
County, obtained by LASD Detectives, LASD personnel physically
extracted the contents of JOHNSON’S PHONE (which as set forth
above, was collected from him on September 25, 2019). SA May
provided a report containing a portion of the data extracted,
including internet searches and short message service (“SMS”)
text messages from JOHNSON’S PHONE from August 26 and 27, 2019,
which is around the time of the Seal Beach robbery described
above.

a. I reviewed the report and noticed several SMS
messages referring to the sale of pharmaceutical drugs. For
example, on August 27, JOHNSON’S PHONE sent, “TE got oxy norsc
(sic),” “Oxy 15 mg $12,” and “1000 norcs” in response to an
incoming message asking how many he had.

b. Additional messages referenced meeting locations.

For example, on August 27, 2019, at approximately 3:00 p.m.,

12

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page14o0f17 Page ID#:14

JOHNSON’S PHONE received the following SMS messages from
telephone number 310-299-4661, “Hey, might need about 40 again.
U got enough?”, “Yo, do u got norcs still?”, and “I'm headed to
u. Be there in 25min. Text u when I'm at the taco bell.”

Cc. Several additional messages referred to prices
and sales of “norces,” which I know to be a street slang
referring to narcotic pills, such as opiates like Oxycontin.

The term oxy is an abbreviated version of Oxycontin, a popular
opiate drug sold illicitly, often following robberies of
pharmacies.

d. Additionally, the report from the data
extraction of JOHNSON’S PHONE included searches from Google and
the Safari Application, which is an internet searching
application found on iPhones. Safari recorded several searches
for different types of pills. A few examples of searches from
August 27, 2019 are as follows: diphennoxylate pill (likely
searching for Diphenoxylate), metformin hydrochloride, losartan
pill, albuterol pill, Propecia pill, nifedipine pill,
aripiprazole pill, and U31 pill, which corresponds to
Dextroamphetamine 30 milligrams (“mg”), a CNS stimulant commonly
used to treat narcolepsy.

e. The report also included a historical search for
the address 12337 Seal Beach Boulevard, Seal Beach, CA 90740, on
Google Maps. The date and time stamp for that search was August
27, 2019, at approximately 2:03 a.m. That address is located in
close proximity to the initial location in which the gunmen

approached the Victim Driver in Seal Beach later that day.

13

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 15o0f17 Page ID #:15

f. On August 26, 2019 at approximately 11:56 p.m.,
JOHNSON’S PHONE received the message, .Clifford,” and responded,
“Wasup mish,” from telephone 310-667-0392, with the name of
“Mish” associated with the number.

g. Within the phone there were selfie-type
photographs of JOHNSON. There was a photograph of JOHNSON’ s
California driver’s license.

h. On an unknown date (search was deleted), the word
“coslo” with other words were searched. The actual Uniform
Resource Locator (“URL”) result was as follows:

“https: //www. google. com/search?client=safariéhl-enussei=gaVNxech
néusowndy1PORgE&q=cos1o+pharmacy downeyéoq=coslotpharmacy+downeyé
gs l=mobile-gws~
wizserp.3..33i160.11063.18754..20251...9.0..0.200.2573.0)17)1.-.

a 0 ee 354394 04224305331299401105 05461105 354304139504
134305331104 299433122129130. NxRSknBNayOt fid=0x8002d27310eda0d1: 0
wola2£6£99b578 4besfpstate=luuvéimagekey=! 1e10 | 2sAF1QipOFC0exgj 27
DyOwLgNkrA gii275IAvFO7qHs1PU&viewerState=ga”

i. When I copied the above URL into a web browser,
one of the first results was the Coslo Pharmacy located at 9301
Telegraph Road in Pico Rivera, California, which was the target
of the August 9, 2019 robbery described above.

H. Interstate Commerce

10. On October 8, 2019, SA Clift spoke to Dave Langrehr,
Senior Vice President for Fox Transportation, via telephone.
Langrehr stated that the freight from the victim driver’s. truck

was picked up in Santa Fe Springs, California. The customer for

14

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page 16 of17 Page ID #:16

which the deliveries were made was McKesson Drug, a national
drug distributor. The freight included scheduled pharmaceutical
drugs that were manufactured and shipped from various locations
within the United States. lLangrehr noted that the victim driver
travels the same route each day for his deliveries. Fox
Transportation also has distribution points in Colorado and
Nevada, with daily routes to Nevada.

11. On October 15, 2019, SA May interviewed Sandra
Huantes, Pharmacist in Charge of Coslo Pharmacy, at 9301
Telegraph Road, Pico Rivera, California. Huantes stated that
Coslo Pharmacy receives shipments of prescription drugs for
resale and to restock their inventory approximately once a month
from Parmed Pharmaceuticals located 5960 East Sheldy Drive,
Suite 100, Memphis, Tennessee, 38141. Coslo Pharmacy received
such shipments in September 2018 and August 2019. Coslo
Pharmacy also accepts credit card payments.

//
//

15

 
Case 2:19-mj-04438-DUTY Document1 Filed 10/21/19 Page17of17 Page ID #:17

y

IV. CONCLUSION
12. For all the reasons described above, there is probable
cause to believe that JOHNSON violated Title 18, United States
Code, Section 1951 (a) (Conspiracy to Commit Hobbs Act Robbery
and Hobbs Act Robbery) for his involvement in the robberies

described above.

—s/

 

 

ANDREW MARQUETTE,
Special Agent,
Federal Bureau of Investigation

Subscribed to and sworn before me
this Dist day of October, 2019.

CHARLES fF. EICK

 

UNITED STATES MAGISTRATE JUDGE

16
